Case 1:18-cr-00319-RI\/|C Document 2 Filed 10/23/18 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : Criminal Case No.

v.
VIOLATIONS:

RITESH KAPooR,
18 U.s.c. § 1343 (Wire Fraud)

Defendant.
FORFEITURE: 18 U.S.C. § 981(a)(1)(C),
28 U.S.C. § 2461(c)

M`_OB_MM

The United States Attomey hereby charges that:

MI_ON_E
Background
l. Ritesh Kapoor (the “Defendant”) has a Bachelor of Science degree in Infonnation
Technology (“IT”).
2. The Defendant has more than ten years of professional IT experience, and has

managed and coordinated IT services with respect to hundreds of point-of-sale (“POS”) terminals
and servers at various businesses, including restaurants
3. In or about July 2015, the Defendant moved from Maryland to North Carolina,

where he currently resides.

4. Victim-Business-One is an adult entertainment club located in Washington, D.C.
5. Victim-Business-Two is a restaurant located in Washington, D.C.

6. Victim-Business-Three is an adult entertainment club located in Washington, D.C.
7. Victim-Business-Four is a restaurant and bar located in Arlington, Virginia.

8. Victim-Business-Five is a restaurant located in Fredericksburg, Virginia.

Case 1:18-cr-00319-RI\/|C Document 2 Filed 10/23/18 Page 2 of 4

9. At various times between June 2014 and March 2018, the Defendant provided IT
` services to Victim-Business-One, Victim-Business-Two, Victim-Business-Three, Victim-
Business-Four, and Victim-Business-Five (collectively “Victim-Businesses”). He provided these
services in person and remotely. As part of his responsibilities, the Defendant maintained the
Victim-Businesses’ back-office computers and troubleshot problems with their POS tenninals.
The POS terminals and the businesses’ back-office computers were capable of processing credit
card transactions
Tlle Scheme

10. From in or about June 2014 through in or about February 2018, the Defendant
devised and intended to devise a scheme to defraud the Victim-Businesses, and to obtain money
and property by means of materially false and fraudulent pretenses, representations, and promises.

Manner and Means

lt was part of the scheme that:

11. The Defendant remotely logged into the Victim-Businesses’ computers in a manner
that he believed would go undetected by the businesses, and initiated fraudulent refunds to
bankcards, typically in amounts between $150 and $375 dollars.

12. From in or about December 2016 through in or about January 2018, the Defendant
defrauded Victim-Business-One out of approximately $l 1,943 by logging into a Victim-Business-
One computer and initiating approximately 43 fraudulent refunds to his personal bankcards.

13. From in or about September 2016 through in or about February 2018, the Defendant
defrauded Victim-Business-Two out of approximately $13,771 by logging into a Victim-Business-

Two computer and initiating approximately 50 fraudulent refunds to his personal bankcards.

Case 1:18-cr-00319-RI\/|C Document 2 Filed 10/23/18 Page 3 of 4

14. From in or about June 2014 through in or about April 2017, the Defendant
defrauded Victim-Business-Three out of approximately $47,361 by logging into a Victim-
Business-Three computer and initiating approximately 88 fraudulent refunds to his personal
bankcards and bankcards belonging to another person.

15. From in or about December 2016 through in or about Octobcr 2017, the Defendant
defrauded Victim-Business-Four out of approximately $9,878 by logging into a Victim-Business-
Four computer and initiating approximately 39 fraudulent refunds to his personal bankcards.

16. From in or about December 2016 through in or about February 2017, the Defendant
defrauded Victim-Business-Five out of approximately $500 by logging into a Victim-Business-
Five computer and initiating approximately three fraudulent refunds to his personal bankcard.

17. On or about November 6, 2017, in the District of Columbia and elsewhere, the
Defendant, for the purpose of executing the scheme described above, caused to be transmitted by
means of wire communication in interstate commerce signals and sounds from North Carolina to
the District of Columbia, when he remotely logged into a Victim-One-Business computer from his
residence in North Carolina and initiated a fraudulent return to his personal bankcard in the amount
of $325.

(Wire Fraud, in Violation of Title 18, United States Code, Section 1343)

FORFEITURE ALLEGATION

l. Upon conviction of the offense alleged in Count One, the Defendant shall forfeit to
the United States any property, real or personal, which constitutes or is derived from proceeds
traceable to this offense, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461 (c). The United
States will also seek a forfeiture money judgment against the Defendant in the amount of $53,975.

2. If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the Defendant

€.

Case 1:18-cr-00319-RI\/|C Document 2 Filed 10/23/18 Page 4 of 4

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;

has been placed beyond thejurisdiction of the Couit;

has been substantially diminished in value; or

has been commingled with other property that cannot be divided without difficulty;

the Defendant shall forfeit to the United States any other property of the Defendant, up to the value

of the property described above, pursuant to 21 U.S.C. § 853(p).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title 28,
United States Code, Section 2461(0), and Title 21, United States Code, Section 853(p))

Respectfully submitted,

JESSIE K. LIU
UNITED STATES ATTORNEY

/MQ»M

Kondi .1 . Kleinmah y V
Assistant United States Attorney
California Bar No. 241277

555 4“1 street NW, Rm. 5245
Washington, D.C. 20530

(202) 252-6887
kondi.kleinmanZ@usdoj . gov

